Citation Nr: 0302901	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to July 28, 1993, for 
a grant of service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Mary A. Miranda, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active service from June 1978 to November 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which effected a Board grant of service 
connection for schizophrenia and which assigned an effective 
date of July 28, 1993.  A notice of disagreement was received 
in November 1998, a statement of the case was issued in 
January 1999, and a substantive appeal was received in March 
1999. 

The issue on appeal was originally before the Board, and in a 
September 8, 2000, decision the Board assigned an effective 
date of May 23, 1991, for the grant of service connection for 
schizophrenia.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims 
("Court") and by Order dated June 13, 2001, the Court 
vacated the Board's September 8, 2000, decision and remanded 
the case back to the Board for further action.  


FINDINGS OF FACT

1.  In a May 6, 1991, decision, the Board denied entitlement 
to service connection for schizophrenia. 

2.  In a March 1997 decision, the Board determined that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia and remanded the case for further development.

3.  After the RO continued the denial of the benefit sought, 
the case was returned to the Board, and in a November 1997 
decision, the Board granted entitlement to service connection 
for schizophrenia.

4.  By rating decision in December 1997, the RO effected the 
grant of service connection for schizophrenia and assigned an 
effective date of July 28, 1993.

5.  A VA Form 21-4138 received from the veteran on May 23, 
1991, included language which can reasonably be construed as 
showing an intent to request that his claim of service 
connection for schizophrenia be reopened.


CONCLUSION OF LAW

The criteria for entitlement to an effective of May 23, 1991, 
for the grant of entitlement to service connection for 
schizophrenia have been met. 38 U.S.C.A. § 5110(a) (West 
1991), 38 C.F.R. § 3.400(r) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Court vacated the Board's 
September 8, 2000, decision and remanded the case for further 
review in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA medical records, reports of 
VA examinations and correspondence from the appellant.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in an October 2002 letter the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

In September 1981, the Board denied a claim for service 
connection for schizophrenia.  The Board notes that a recent 
motion for reconsideration of that decision was denied in 
September 2002.  

In a May 6, 1991 decision, the Board reopened the prior 
denial, after determining that new and material evidence had 
been submitted for that purpose.  However, in that decision 
the Board proceeded to deny service connection for 
schizophrenia. 

In May 1991, the veteran submitted a claim for post-traumatic 
stress disorder.  In the course of the appeal of that claim, 
the veteran, on July 23, 1993, filed a statement, the express 
purpose of which was to raise a claim for service connection 
for schizophrenia.  The veteran indicated in that statement 
that he was amending his claim for service connection for 
post-traumatic stress disorder "to include consideration for 
schizophrenic conditions."  He expressed his belief in that 
statement that his condition was aggravated as a result of 
active duty.

Although the veteran, in November 1993, withdrew the claim 
for service connection for post-traumatic stress disorder, he 
perfected an appeal of an adverse determination with respect 
to whether new and material evidence had been submitted to 
reopen a claim for service connection for schizophrenia.  In 
March 1997, the Board determined that new and material 
evidence had been submitted with respect to the veteran's 
claim for service connection for schizophrenia and reopened 
the claim previously disallowed in May 1991.  The Board, in 
that decision, remanded the case for further development to 
the RO and in November 1997 granted service connection for 
schizophrenia.  Subsequently, in a December 1997 rating 
decision, which is the subject of the current appeal, the RO 
established July 28, 1993, the ostensible date of claim in 
this case, as the effective date for the grant of service 
connection for schizophrenia.

The veteran takes issue with the effective date assigned by 
the RO.  He contends in this respect that he initially sought 
benefits in 1979 while a patient at Walter Reed Hospital.  He 
appears to contend, therefore, that he should receive 
benefits retroactively to the date of his separation from 
service.

The date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  An exception 
exists allowing the effective date to extend back to the date 
of the veteran's separation from service in cases where the 
application for benefits is received within a year of the 
veteran's separation from service.

However, although the veteran filed claims for service 
connection prior to the May 1991 Board decision, those claims 
were addressed by final decisions and in May 1991 were no 
longer pending.  See 38 U.S.C.A. § 7104(b).  In other words, 
any claims filed prior to May 1991 cannot be viewed as active 
claims and thus cannot be viewed as initiating the process 
which eventually led to the grant of service connection in 
November 1997.  Principles of finality dictate that the claim 
which gave rise to the grant of benefits must necessarily 
have been filed subsequent to the Board's May 1991 decision 
which was the most recent final denial of the benefit sought.

The essential question before the Board is the date of 
receipt of a request by the veteran to reopen his service 
connection claim.  After reviewing the claims files, the 
Board finds that a VA Form 21-4138 date-stamped as received 
from the veteran on May 23, 1991, can be viewed as a request 
to reopen.  In this communication, the veteran specifically 
referenced the May 1991 Board decision which denied 
entitlement to service connection for schizophrenia.  He 
stated that as requested he was submitting "new material 
evidence" on his behalf.  Although he referenced PTSD in this 
communication, he also indicated that he had been 
hospitalized in a VA facility in April and May 1991 and had 
been diagnosed as "bi-polar."  He then indicated "request 
service-connected disability."

Although the VA Form 21-4138 did not clearly articulate that 
he was requesting that his schizophrenia claim be reopened, 
the Board believes that the language used by the veteran can 
reasonably be viewed as expressing an intent on his part to 
pursue a reopening of the claim.  The eventual grant of 
service connection can therefore be viewed as arising from 
this request to reopen.  Accordingly, entitlement to an 
effective date of May 23, 1991, for the grant of service 
connection for schizophrenia is warranted.  However, 
principles of finality preclude an effective date any earlier 
than May 23, 1991.  As discussed above, the May 6, 1991, 
Board decision was final, and under laws and regulations 
regarding effective dates, a grant of service connection 
based on a claim to reopen cannot be earlier than the date of 
the request to reopen.  There is no communication from the 
veteran which was received between May 6, 1991 and May 23, 
1991 which can be construed as a claim for service connection 
for schizophrenia.  

The veteran's representative has argued that a September 25, 
1981, decision was not final in that VA failed in its duty to 
assist the veteran.  She alleges that VA failed by not 
developing the veteran's claim when it did not seek 
additional evidence from the veteran pertaining to stressful 
circumstances the veteran was exposed to while on active 
duty.  She also alleges that VA failed in its duty to assist 
the veteran by not obtaining medical records from a private 
physician, Dr. C., which the veteran specifically requested 
the RO to obtain.  She further alleges VA failed to obtain 
its own medical records after being put on notice by the 
veteran that he had been hospitalized at a VA facility.  The 
veteran's representative cites the provisions of 38 C.F.R. 
§ 3.103 and also argues that the above actions constitute 
"grave procedural errors."  

The Board finds these arguments to be without merit.  In a 
recent decision, Cook v. Principi, No. 00-7171, 2002 U. S. 
App. LEXIS 26434 (Fed. Cir. December 20, 2002), the United 
States Court of Appeals for the Federal Circuit determined 
that there are only two exceptions to the finality rule.  
First, pursuant to 38 U.S.C. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the grounds of clear and 
unmistakable error."  These are the only exceptions to the 
finality of VA decisions.  The Cook decision specifically 
overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
insofar as Hayre held that the existence of "grave procedural 
error" renders a decision of VA non-final.  Accordingly, the 
arguments advanced by the veteran's representative based on 
the grave procedural error holding of Hayre have been 
effectively disposed of by the Federal Circuit's recent 
holding in Cook.  In other words, there is no basis for 
finding that the September 25, 1981, Board decision is not 
final because of grave procedural error.  


ORDER

An effective date of May 23, 1991, is warranted for the grant 
of service connection for schizophrenia.  The appeal is 
granted to this extent.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

